ITEMID: 001-85310
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF SASSNE SARI v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Antonella Mularoni;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1968 and lives in Bag.
5. In 2000 the applicant divorced her husband. The ex-spouses had an agreement about the placement of their son with the applicant. However, on 20 August 2002 the ex-husband took the son with him on a trip and did not return him to the applicant. Despite several enforcement fines imposed on the father, the applicant’s custody was restored only on 27 March 2006.
6. Meanwhile, on 11 October 2002 the father introduced an action requesting custody of the child.
7. On 20 April 2005 the District Court, after having held several hearings and obtained the opinion of an expert, adopted a decision, changing the child’s placement and granting custody to the father. On appeal, on 1 September 2005 the Regional Court quashed this decision.
8. In the resumed proceedings, on 23 June 2006 the District Court, after having held several hearings and obtained the opinion of an expert, again found for the father.
9. On 8 February 2007 the Regional Court upheld this decision and ordered the applicant to surrender the child to the father. This decision was served on the applicant’s lawyer on 12 March 2007.
VIOLATED_ARTICLES: 6
